         Case 5:18-cv-00801-SLP Document 11 Filed 10/02/18 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JOHN HENRY KOONTZ and                         )
LILLIAS MATHIE KOONTZ,                        )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )   Case No. CIV-18-801-SLP
                                              )
CSAA FIRE & CASUALTY INSURANCE                )
COMPANY, a foreign for profit Insurance       )
Corporation,                                  )
                                              )
       Defendant.                             )

                              ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Defendant, CSAA Fire and Casualty
Insurance Company.

     I certify that I am admitted to practice in this Court and that I am registered to file
documents electronically with this Court.

       Dated on October 2, 2018.

                                                  Respectfully submitted,


                                                  s/ Justin R. Williams
                                                  Gerard F. Pignato, OBA No. 11473
                                                  Justin R. Williams, OBA No. 32539
                                                  PIGNATO, COOPER, KOLKER & ROBERSON, P.C.
                                                  Robinson Renaissance Building
                                                  119 North Robinson Avenue, 11th Floor
                                                  Oklahoma City, Oklahoma 73102
                                                  Telephone: 405-606-3333
                                                  Facsimile: 405-606-3334
                                                  Email:      jerry@pclaw.org
                                                              justin@pclaw.org
                                                  ATTORNEYS FOR DEFENDANT
         Case 5:18-cv-00801-SLP Document 11 Filed 10/02/18 Page 2 of 2



                            CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

      Michael D. McGrew, Esquire
      MCGREW MCGREW & ASSOCIATES, P.C.

                                                s/ Justin R. Williams
                                                For the Firm




                                            2
